Citation Nr: 0640151	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral vision 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to December 
1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The medical evidence shows the veteran's hearing loss did 
not begin during his military service or for many years after 
and is unrelated to his service - including to any acoustic 
trauma he may have sustained from excessive noise exposure as 
an aircraft mechanic.

3.  The medical evidence shows the veteran's tinnitus did not 
begin during service and is unrelated to his service - 
including to any acoustic trauma he may have sustained from 
excessive noise exposure as an aircraft mechanic.

4.  Vision loss was not present during service, and the 
veteran does not currently suffer from a loss of vision.




CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The veteran's tinnitus was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The veteran's claimed bilateral vision loss was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duties to notify 
and assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) and No. 02-1077 (Dec. 21, 2006).

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA (for him), 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private medical records, and VA 
treatment and examination reports.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against his claims 
for service connection, any question as to an appropriate 
downstream disability rating or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claims on 
the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Applicable Laws and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system such as sensorineural hearing loss becomes manifest to 
a degree of at least 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Under 38 C.F.R. § 3.385, in order to establish a hearing loss 
disability, the evidence must show "an auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when three of these frequencies 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

The veteran contends that his hearing loss and tinnitus are 
from exposure to excessively loud noise during service.  And 
as for his claimed eye condition, he asserts that he suffers 
from vision problems attributable to his military service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  But that said, nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Bilateral Hearing Loss

The veteran and his representative have contended that 
excessive noise exposure during service should be conceded, 
and that the Board should consider the veteran's hearing loss 
disability to have begun while he was in service.  While 
there is probative evidence indicating it is indeed likely 
the veteran was exposed to noise during service, as alleged, 
and that he currently has sufficient hearing loss to 
satisfy the requirements of § 3.385 to be considered a 
disability by VA standards, the competent medical evidence of 
record still is against finding an etiological relationship 
between his noise exposure during service and his current 
hearing loss.  So his claim must be denied.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000).

There is no evidence of hearing loss during service or for 
many years after.  And while this, itself, is not altogether 
dispositive of the claim, it at least shows the veteran did 
not have sensorineural hearing loss within the one-year 
presumptive period following the conclusion of his service.  
The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's Department of Defense Form 214 (DD Form 214) 
shows a military occupational specialty (MOS) as an aircraft 
mechanic in the United States Air Force.  Although the claims 
file contains no evidence showing a specific incident of 
acoustic trauma, given this particular MOS, it is likely the 
veteran was repeatedly exposed to loud noise in this 
capacity.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The veteran's service medical records include several hearing 
evaluations, however, and none show evidence of hearing loss 
while he was in the military.  At time of enlistment he had 
normal hearing - 15/15 as measured by spoken voice.  Then, 
during an April 1958 service examination, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
-5(5)
-5(0)
LEFT
0(15)
0(10)
-5(5)
-5(5)
-5(0)

(The figures in parenthesis represent conversion of ASA 
values to the ISO standard, in use in the military beginning 
in November 1967.  The purpose of the conversion is to be 
able to determine whether any of the figures reported prior 
to November 1, 1967, would have represented actual hearing 
loss under the current, more favorable ISO/ANSI criteria.)

Spoken voice testing was also given at the time of that 
evaluation, resulting in normal findings of 15/15 
bilaterally.  In either case, the findings presented by that 
examination do not show hearing loss during service.

The report of medical history from the veteran's military 
discharge examination in December 1958 includes his self-
admitted indication that his hearing was normal.  The 
objective clinical findings were normal, too.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
0(10)
0(10)
0(5)

Spoken voice testing was normal, as well, again measuring 
15/15.  So, again, there was no indication of hearing loss.

There also was no indication of hearing loss for many ensuing 
years, indeed several decades.

The veteran underwent a VA audiological examination in 
November 2003.  The examiner did not disclose the results 
from this examination and expressly stated that he considered 
them to be inconsistent, unreliable, and inconclusive.  He 
noted that no opinion (including on etiology) could be formed 
from the results.



The first evidence of hearing loss is found in a VA 
audiometric examination from February 2004.  This is over 45 
years following the veteran's discharge from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

During that examination, the examiner addressed both the 
veteran's hearing loss and tinnitus claims.  The veteran 
denied civilian noise exposure and indicated he worked around 
aircraft during service.  He denied ototoxic drugs, ear 
infections, and ear surgery.  He did report occasional 
dizziness.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
45
LEFT
15
15
15
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

Based upon this data, the examiner diagnosed the veteran with 
mild to moderately sever high frequency sensorineural hearing 
loss with good speech recognition bilaterally.  
Unfortunately, the examiner did not have the claims file at 
the time of the evaluation for a review of the veteran's 
pertinent medical and other history.  Consequently, he 
indicated that he could not opine as to the etiology of the 
veteran's tinnitus or hearing loss.

Later that month, though, the examiner who conducted that 
hearing evaluation did review the claims file and wrote an 
addendum to his examination report.  After noting the normal 
findings at the veteran's separation examination, and no 
documented treatment for hearing loss or tinnitus, the 
examiner stated the veteran's hearing loss and tinnitus are 
not related to his military service.

The report of the February 2004 VA audiology examination 
indicates that Hickson element (1), current disability, has 
been satisfied.  The report shows that for each ear the 
veteran's auditory threshold is greater than 40 decibels in 
one of the specified frequencies.  Thus, he has sufficient 
hearing impairment to be considered a disability for purposes 
of service connection.  See 38 C.F.R. § 3.385 (2006).  But of 
equal or even greater significance, the examiner's opinion 
ultimately concludes there is no relationship between the 
veteran's current hearing loss or tinnitus and his service in 
the military.  This opinion was based on a review of the 
claims file and consideration of his pertinent service and 
medical history.  It is probative evidence against his 
claims.

A report submitted by the veteran in November 2006 includes 
data from a private audiometric evaluation from that same 
month.  According to the report, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
40
55
LEFT
5
20
30
35
55

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 92 in the left ear.

This report was recorded by a clinical audiologist, who 
diagnosed the veteran with hearing within normal limits to 
mild sensorineural hearing loss in the left ear, and within 
normal limits to moderately severe sensorineural hearing loss 
in the right ear.  The audiologist also noted military noise 
exposure, but offered no opinion in that regard insofar as 
whether the currently diagnosed bilateral hearing loss 
relates back to that noise exposure or, instead, is due to 
some other factor.  Furthermore, the examiner indicated an 
unexpected 10-decibel difference between the veteran's 
maximum comfort levels and his speech discrimination scores.  
This report is confirming evidence that the veteran currently 
suffers from hearing loss.
But, again, it does not provide the requisite medical nexus 
to link his current hearing loss to his military service - 
to noise exposure in particular.

In an April 2006 statement, the veteran cited jet engine 
noise and cannon fire from aircraft as the sources of his 
noise exposure in service.  He noted that he would make 
adjustments to cannons during test firings where he was right 
next to aircraft.  He also described the scream of the diesel 
power units.  He added that he hears recurring ringing in his 
ears.

Even accepting the veteran's contentions regarding his 
claimed noise exposure in service, when separating from 
service an audiology test revealed his hearing was within 
normal limits and, as mentioned, remained so for many more 
years.  Also keep in mind that nearly all members of the 
military are exposed to loud noises and gunfire during their 
time in service, but not all veterans develop hearing loss 
disability for VA purposes.  Because hearing can deteriorate 
over a period of time, 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability even 
where hearing was within normal limits at separation from 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  If the 
record shows, for example, current hearing loss disability, 
acoustic trauma in service, and some degree of hearing loss 
in service, though still not meeting the requirements for a 
disability under 38 C.F.R. § 3.385 at separation, service 
connection may be warranted.  See Hensley, 5 Vet. App. at 
159.

Here, though, not only was the veteran's hearing considered 
to be normal at separation, but there was no evidence that 
his hearing loss deteriorated at all in service or, indeed, 
for many ensuing years.  And again, aside from this, there 
still must be medical evidence satisfying Hickson element 
(3), linking his hearing loss to his military service - 
acoustic trauma in particular.  The evidence addressing this 
determinative issue actually weighs against the veteran's 
claim, as it was determined in a February 2004 examination 
addendum that it is more likely his current hearing loss is 
not attributable to service.  Accordingly, service connection 
for bilateral hearing loss is denied.  See Hibbard v. West, 
13 Vet. App. 546, 548 (2000) and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Tinnitus

As for this tinnitus claim, the veteran's contentions 
essentially mirror those advanced in his hearing loss claim 
- that he was exposed to excessively loud noise during 
service and that this exposure caused his current tinnitus 
condition.

The evidence of record is largely similar to that set out in 
discussing his hearing loss claim.  This evidence does not 
show complaints or treatment for tinnitus during service or 
evidence of tinnitus for many years after service.  
The evidence does include competent medical evidence against 
an etiological relationship between his current tinnitus 
condition and service.

As mentioned, the veteran's MOS indicates probable noise 
exposure and, as such, exposure is conceded.  But even so, 
his service medical records do not mention any complaints or 
treatment of tinnitus.  He did express that he had dizziness 
at the time of discharge, but it was not then associated with 
tinnitus as opposed to headaches.  And there is no other 
evidence attributable to a disease involving his ears.  They 
were normal at discharge and this was also the express 
finding of the examiner.

The veteran raised his first complaint of tinnitus at his 
February 2004 VA evaluation.  See Mense, supra.  He 
complained of constant non-descript ringing bilaterally, and 
occasional clicking in his left ear.  He said this began in 
service.  While he was not specifically diagnosed with 
tinnitus at this time, hearing loss was found, and the 
addendum to this examination infers a tinnitus diagnosis, 
albeit by refuting a relationship between this condition and 
his military service.  Therefore, he has established a 
diagnosis of tinnitus and met the requirements for 
Hickson element (1).  But the addendum to the February 2004 
examination expressly refutes a relationship between this 
condition and his service.  This addendum was written by a VA 
audiologist, based on a thorough review of the veteran's 
claims file and discussion of pertinent history.  This is 
highly probative evidence against the veteran's claim.

In summary, noise exposure during service is conceded and the 
evidence shows the veteran currently suffers from tinnitus.  
However, the lack of complaints or treatment of tinnitus 
either during service or for many ensuing years combined with 
competent medical evidence against a relationship between 
this condition and service means that Hickson element (3) is 
not established.  So service connection is denied.

Bilateral Vision Loss

The veteran and his representative contend he is partially 
blind in one eye.

There is not a great deal of evidence on record relating to 
this claim.  During an April 2003 VA evaluation for an 
unrelated condition, the veteran's pupils were found to be 
equal, round, reactive to light and accommodation.  
Basically, there is no indication he currently suffers from 
an eye disorder and/or vision loss.

In the absence of a confirmed diagnosis of bilateral vision 
loss, meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) [service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim).]  See 
also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone, irrespective 
of any other Hickson considerations.

Nevertheless, for the sake of completeness, the Board will 
briefly address the remaining two elements.

Service medical records show that, at time of enlistment, the 
veteran's distant vision was 20/400 for his right eye and 
20/25 for his left.  Based upon this, he was diagnosed with 
myopia.  During an April 1958 service examination, he was 
found to have 20/100 distant vision in his right eye - 
corrected to 20/20, and 20/70 distant vision in his left eye 
- corrected to 20/20.  Finally, upon discharge, he was found 
to have 20/70 distant vision in his right eye and 20/30 
distant vision in his left eye, with both eyes corrected to 
20/20.  He was diagnosed with defective distant vision, 
corrected to 20/20.  Service records are otherwise notable 
for a spectacle order form from January 1957, where the 
veteran's vision without glasses was found to be 2/50 in the 
right eye and 20/30 in the left.  In addition, an outpatient 
record from October 1958 shows he had gunk cleaned out, after 
a hose broke on a wash rack.  Cortisone acetate ointment was 
prescribed.

While the Board acknowledges the veteran underwent general 
optometry evaluations related to his defective vision, the 
medical evidence of record indicates he had defective vision 
when entering the military, and that his vision actually may 
have improved during service - as opposed to got worse.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  Moreover, refractive errors of the eye are generally 
not the type of conditions that can be service connected, as 
a matter of express VA regulation.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  The only possible exception is if there is 
probative evidence of additional disability due to 
aggravation by superimposed disease or injury.  However, the 
medical evidence of record does not demonstrate that the 
veteran's vision worsened as a result of an injury, including 
the hose break incident mentioned in his service medical 
records.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  His service 
medical records, including the report of his separation 
examination, are otherwise unremarkable for evidence of any 
eye injuries.  See 38 C.F.R. § 3.303(b) (isolated findings 
are insufficient to establish chronicity).  There also is no 
objective evidence of continuity of symptomatology during the 
years following his discharge from service.

Lacking evidence of a current eye disorder or evidence of a 
loss of vision during service or for many years thereafter, 
service connection is not warranted.

So the preponderance of the evidence is against the claims, 
meaning the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for bilateral vision loss is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


